              Case 1:20-mj-00312-MSN Document 22 Filed 03/08/21 Page 1 of 1 PageID# 108



AO 442 {Rev. 01/09) Arrest Warrant                                                                           //

                                           United States District Court P                                          B            L
                                                                 for llie

                                                   Eastern District of Virginia                                      MAR "SW
                                                                                                               CLERK, U.S. DISTRICT COURT
                      United States of America                                                                     ALEXANDRIA. VIRGINIA
                                 V.


         Matthew Erausquin, a/k/a Matt Hammond                              Case No. 1;20-MJ-312-JFA


                                                                               UNDERSEAL
                             Defeiu/aiii


                                                    ARREST WARRANT

To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(mme ofperson to he arrested) Matthew Erausquin a/k/a Matt Hammond                                                                         c
                                                                                                                       .                   ZC-
who is accused of an offense or violation based on the following document filed with the court:                   ^             ^
                                                                                                                  r—        m       <E>     rn
                                                                                                                  rnx >             S ®
CD Indictment       □ Superseding Indictment   O information CD Superseding Information >^i<9^mp^'it
□ Probation Violation Petition   □ Supervised Release Violation Petition □ Violation Notice ^Dcd^ertjftheS^t
                                                                                                                   :rgr)0
                                                                                                                                                  S!<
This offense is briefly described as follows:
Between on or about June 2017 through September 2019, the defendant engaged in sex trafficking of
District of Virginia in violation of 18 U.S.C. Sections 1591(a)(1), (b)(2), and (c).                                 ^ o              *'          ^
                                                                                                                       21            CTk



                                                                                                        Digitally signed by John F.
                                                                            John F.                     Anderson

                                                                            Anderson
                                                                                                        Date: 2020.11.16 11:37:46          Innl
                                                                                                        -OS'OO*
Date: 11/16/2020
                                                                                          fssiiing officer's signature


City and state:        Aiexandria, VA                                           John F. Anderson, U.S. Magistrate Judge
                                                                                            Printed name and title



                                                                Return


          This warrant was received on (date) U lt4"lU3               , and the person was arrested on (date)
at (city and state)



                                                                                       A,
                                                                                        Arresting officer's signature


                                                                                                     iQvSM
                                                                                            Printed name ana title
